                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE

   GREG ADKISSON, et al.,                 )
             Plaintiffs,                  )
   v.                                     )   No.:   3:13-CV-505-TAV-HBG
   JACOBS ENGINEERING GROUP, INC., )
             Defendant.                   )
   ____________________________________)      Lead case consolidated with
   KEVIN THOMPSON, et al.,                )
             Plaintiffs,                  )
   v.                                     )   No.:   3:13-CV-666-TAV-HBG
   JACOBS ENGINEERING GROUP, INC., )
             Defendant.                   )
   ____________________________________)      as consolidated with
   JOE CUNNINGHAM, et al.,                )
             Plaintiffs,                  )
   v.                                     )   No.:   3:14-CV-20-TAV-HBG
   JACOBS ENGINEERING GROUP, INC., )
             Defendant.                   )
                                          )
   BILL ROSE,                             )
             Plaintiff,                   )
   v.                                     )   No.:   3:15-CV-17-TAV-HBG
   JACOBS ENGINEERING GROUP, INC., )
             Defendant.                   )
   ____________________________________)
   CRAIG WILKINSON, et al.,               )
             Plaintiffs,                  )
   v.                                     )   No.:   3:15-CV-274-TAV-HBG
   JACOBS ENGINEERING GROUP, INC., )
             Defendant.                   )
   ____________________________________)
   ANGIE SHELTON, as wife and next of kin )
   on behalf of Mike Shelton, et al.,     )
             Plaintiffs,                  )
   v.                                     )   No.:   3:15-CV-420-TAV-HBG
   JACOBS ENGINEERING GROUP, INC., )
             Defendant.                   )
   ____________________________________)




Case 3:13-cv-00505-TAV-HBG Document 459 Filed 01/18/19 Page 1 of 6 PageID #: 15958
   JOHNNY CHURCH,                         )
             Plaintiff,                   )
   v.                                     )           No.:   3:15-CV-460-TAV-HBG
   JACOBS ENGINEERING GROUP, INC., )
             Defendant.                   )
   ____________________________________)
   DONALD R. VANGUILDER, JR.,             )
             Plaintiff,                   )
   v.                                     )           No.:   3:15-CV-462-TAV-HBG
   JACOBS ENGINEERING GROUP, INC., )
             Defendant.                   )
   ____________________________________)
   JUDY IVENS, as sister and next of kin, )
   on behalf of JEAN NANCE, deceased,     )
             Plaintiff,                   )
   v.                                     )           No.:   3:16-CV-635-TAV-HBG
   JACOBS ENGINEERING GROUP, INC., )
             Defendant.                   )
   ____________________________________)
   PAUL RANDY FARROW,                     )
             Plaintiff,                   )
   v.                                     )           No.:   3:16-CV-636-TAV-HBG
   JACOBS ENGINEERING GROUP, INC., )
             Defendant.                   )
   ____________________________________)


                                           ORDER

         These consolidated cases are before the Court on plaintiffs’ motion for reference to

   mediation [Doc. 431], following the Phase I jury’s returning a verdict for the plaintiffs

   [Doc. 408]. Defendant submits that mediation is premature at this point [Doc. 441]. After

   hearing oral argument at a status conference on January 11, 2019, the Court orally granted

   plaintiffs’ motion [Doc 457]. This order memorializes the reasons for that ruling and

   provides the parameters within which the parties will mediate these cases.



                                               2


Case 3:13-cv-00505-TAV-HBG Document 459 Filed 01/18/19 Page 2 of 6 PageID #: 15959
          After careful consideration of the parties’ briefs and oral arguments, the Court has

   concluded that this litigation is one that could benefit from mediation and that it is

   appropriate to order mediation at this time. In so concluding, the Court has considered

   several factors, including defendant’s opposition and the parties’ recognition of the benefits

   of mediation.

          First, the parties disagree—though not radically—about how Phase II should

   proceed. Plaintiffs have proposed a Phase II trial plan that would consolidate cases for trial

   by grouping plaintiffs suffering from similar diseases together, particularly where the same

   expert testimony might relate to more than one disease. Plaintiffs’ plan would result in the

   claims of the fifty-two worker-plaintiffs being litigated in as few as four or five trials.

   Defendant’s proposal, on the other hand, involves litigating each claim individually by

   proceeding through fact discovery and then choosing twenty representative plaintiffs (two

   from each of the ten illness groups) to proceed with expert discovery, summary judgment

   motions, and trial if necessary. The Court acknowledges that there are drawbacks and

   benefits as to each proposal but need not choose between them or other alternatives if the

   parties are able to reach a resolution through mediation.

          Second, Phase II, no matter how conducted, would consume a vast amount of

   resources, both of the Court and of the parties. The Court acknowledges that Phase II in

   this case promises to be more complicated, factually and legally, than the related litigation

   against TVA, but agrees with plaintiffs that, for this reason, “[s]uccessful mediation of the




                                                 3


Case 3:13-cv-00505-TAV-HBG Document 459 Filed 01/18/19 Page 3 of 6 PageID #: 15960
   instant cases will achieve even greater savings of time and resources.” [Doc. 446, at 5]. In

   this respect the potential benefit of a successful mediation is significant.

          Third, mediation, even if ultimately unsuccessful, will not unduly prolong this

   litigation. Mediation will be conducted within a relatively short time frame, as set forth

   below. Even if it proves unsuccessful, Phase II will still begin within a reasonable time

   after the conclusion of Phase I. The gap between the phases will be, at most, a few months

   longer than it would have been absent the mediation attempt, and the potential benefits of

   mediation outweigh such a small delay.

          Fourth, although defendant argues that mediation is premature at this time for

   several reasons, mediation can occur successfully at all stages of litigation and even in

   cases as complex as this one. Rulings throughout the course of this litigation from this

   Court (including a forthcoming order on defendant’s post-trial motions)—as well as the

   Sixth Circuit—will provide a legal framework within which meaningful mediation can

   occur. Moreover, although discovery has not begun or finished for some aspects of Phase

   II, the parties can address this issue in the course of mediation or with the magistrate judge

   (as detailed below).

          Fifth and finally, the Court is persuaded by plaintiffs’ argument that mediation is

   especially worthwhile now because, if successful, it would provide more immediate relief

   to the neediest of the plaintiffs, who might otherwise be impacted by a lengthy Phase II.

          According to the discretion of the Court, and in accordance with 28 U.S.C. § 652(a)

   and Local Rule 16.4, Plaintiffs’ Motion for Reference of Cases to Mediation [Doc. 431] is


                                                 4


Case 3:13-cv-00505-TAV-HBG Document 459 Filed 01/18/19 Page 4 of 6 PageID #: 15961
   GRANTED, and the parties are hereby ORDERED to mediate this litigation in good faith

   within one hundred fifty (150) days of the entry of this order.1 To the extent additional

   time is needed to complete a successful, or partially successful, mediation, the parties may

   move the Court for additional time within which to mediate. In addition, within thirty (30)

   days of the entry of this order, the parties shall SUBMIT a joint proposal regarding the

   selection of a mediator or mediators.2 Within ten (10) days following the conclusion of the

   mediation, or within one hundred sixty (160) days of the entry of this order, the mediator

   shall FILE a report with the Court stating the outcome of the mediation, as contemplated

   by Local Rule 16.4(m). If the parties are unable to completely resolve this litigation

   pursuant to mediation, they also shall so REPORT to the Court, along with any updates to

   their Phase II proposals, within one hundred sixty (160) days of entry of this order, and the

   Court will then enter an order directing how Phase II will proceed. The Court therefore

   TAKES UNDER ADVISEMENT all matters pertaining to Phase II, including

   consolidation, discovery, timing, and punitive damages.

          Plaintiffs are ORDERED to promptly make the disclosures discussed at the status

   conference, including: a list that sets forth, based on medical diagnoses, which plaintiffs

   are alleging what conditions as a result of fly-ash exposure; and an updated list of all



          1
           Pursuant to the Local Rules, “all parties, or party representatives, and any required claims
   professionals (e.g., insurance adjusters) shall be present at the Mediation Conference with full
   authority to negotiate a settlement.” E.D. Tenn. L.R. 16.4(l).
          2
           To the extent the parties cannot agree on a mediator, the parties shall move the Court for
   the appointment of a mediator on or before this same deadline.

                                                    5


Case 3:13-cv-00505-TAV-HBG Document 459 Filed 01/18/19 Page 5 of 6 PageID #: 15962
   medical records and providers. Plaintiffs shall have thirty (30) days to make these

   disclosures.

          The parties are further ORDERED, in good faith and within their abilities, to

   disclose other relevant information pertaining to Phase II of these cases as soon as

   practicable. To ensure this, in accordance with 28 U.S.C. § 636(b), it is hereby ORDERED

   that this matter is REFERRED to United States Magistrate H. Bruce Guyton for the

   purposes of overseeing this mediation and addressing any discovery-related matters arising

   during its course.3

          These actions are hereby STAYED pending the parties’ mediation efforts. The stay

   will be lifted should mediation prove unsuccessful.

          IT IS SO ORDERED.


                                        s/ Thomas A. Varlan
                                        CHIEF UNITED STATES DISTRICT JUDGE




          3
             This referral includes one specific issue mentioned at the status conference. Plaintiffs
   have specifically requested that defendant produce a particular insurance document, as well as
   “any and all insurance agreements and policies. . . in any way relating to the claims asserted in
   th[ese] cases” [Doc. 431, at 7]. Magistrate Judge Guyton will consider these matters in light of
   defendant’s related confidentiality concern raised at the status conference [Doc. 457, at 82–83].
                                                    6


Case 3:13-cv-00505-TAV-HBG Document 459 Filed 01/18/19 Page 6 of 6 PageID #: 15963
